IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


M.R.D.,                                 : No. 449 MAL 2015
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
            v.                          :
                                        :
                                        :
L.R.D.,                                 :
                                        :
                   Respondent           :


                                     ORDER


PER CURIAM

      AND NOW, this 24th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.